  •                                                                                             r-----------------------,
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT Co                                        T      JUL 11 2019
                                           SOUTHERN DISTRICT OF CALIFORNI
              UNITED STATES OF AMERICA

                                V.
                    SEBASTIAN CASTRO (1)                                Case Number:        19CR0069-MDD

                                                                     HECTOR TAMAYO
                                                                     Defendant's Attorney
REGISTRATION NO.                73041298
•-
THE DEFENDANT:
~     admitted guilt to violation ofallegation(s) No.       1-9
D
                                                          ------------- after denial of guilty.
      was found guilty in violation ofallegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation

              1-2                 Committed a federal, state or local offense
              3-6                 Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control Act)
               7                  Failure to participate in drug aftercare program
               8                  Unauthorized travel out of district
               9                  Failure to report as directed

    Probation is revoked and the defendant is sentenced as provided in page 1 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                       ON. MITCHELL D.                MBIN
                                                                     UNITED STATES MAGISTRATE JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                SEBASTIAN CASTRO (1)                                                     Judgment - Page 2 of 2
CASE NUMBER:              19CR0069-MDD

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 NINETY (90) DAYS




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
       Defendant receive credit for time already served.




 •     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       •    at                              A.M.              on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      l 9CR0069-MDD
